Citation Nr: 9905213	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that denied service 
connection for PTSD.  The veteran submitted a notice of 
disagreement in December 1996, the RO issued a statement of 
the case in January 1997, and the veteran submitted a 
substantive appeal in February 1997.



FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing that he currently has PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records do not show a diagnosis 
of PTSD.  Nor do the post-service medical records.  VA 
medical reports of his current psychiatric treatment in the 
mid 1990's show treatment primarily for alcohol related 
problems, such as the summary of his hospitalization from 
December 1995 to January 1996 showing an Axis I diagnosis of 
alcohol dependence.  A claim is not well grounded where there 
is no medical evidence demonstrating the presence of the 
claimed disorder.  Caluza, 7 Vet. App. 498.

While the veteran asserts that he has PTSD due to events 
experienced in service while in Korea, this lay evidence is 
not sufficient to demonstrate the presence of the claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence of 
PTSD.  A claim for PTSD requires a clear current diagnosis of 
the disorder.  38 C.F.R. § 3.304(f); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998).  The medical evidence does not show 
that the veteran currently has PTSD.  Hence, his claim for 
service connection for PTSD is not plausible, and it is 
denied as not well grounded.

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).  Since a current clear 
diagnosis of PTSD is not shown, there is no need for the 
Board to determine whether the veteran meets the other 
eligibility requirements to establish service connection for 
PTSD.


The Board notes that the RO denied the claim for service 
connection for PTSD on the merits and finds no prejudice to 
the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

